Citation Nr: 1529118	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether a timely notice of disagreement was filed with respect to an August 2009 rating decision, which, in pertinent part, denied service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the RO in Oakland, California, which determined the Veteran had not submitted a timely notice of disagreement (NOD) following an August 2009 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding travel board hearing request by the Veteran. 

In September 2012, the Veteran submitted a substantive appeal, in which he requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2014).  In June 2015, the Veteran's representative submitted a Motion to Remand for a Travel Board Hearing.  Therefore, a remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




